to display photographs during voir dire violated his right to a fair trial, he
                 fails to show that the seated jury was not impartial, and thus fails to
                 demonstrate prejudice or a violation of his right to an impartial jury.      See
                 Ross v. Oklahoma, 487 U.S. 81, 88-89 (1988) (providing that a claim of
                 prejudice must focus on whether a member of the jury was unfair or
                 partial); Wesley v. State,   112 Nev. 503, 511, 916 P.2d 793, 799 (1996)
                 (stating that "WI' the impaneled jury is impartial, the defendant cannot
                 prove prejudice" resulting from district court's limitation of voir dire).
                              Next, Ellis contends that insufficient evidence was adduced at
                 trial to support his conviction because the evidence did not demonstrate
                 that he engaged in a "course of conduct" causing the victim to feel
                 terrorized, frightened, intimidated, or harassed. Ellis contends that the
                 victim did not feel scared until the incident that occurred on August 20,
                 2013, at which time she contacted the police. We disagree. Our review of
                 the record on appeal reveals sufficient evidence to establish guilt beyond a
                 reasonable doubt as determined by any rational trier of fact.        See Origel-
                 Candido v. State, 114 Nev. 378, 381, 956 P.2d 1378, 1380 (1998); Jackson
                 v. Virginia, 443 U.S. 307, 319 (1979).
                             At trial, the victim testified that she and Ellis broke up in
                 October 2012 but maintained contact. In March or April 2013, Ellis began
                 sending her numerous threatening and hateful texts, emails, and
                 voicemails. In July and August of 2013, those messages escalated and the
                 victim testified that she became scared at that point because his threats
                 were becoming more specific and irrational. The victim expressed her fear
                 to Ellis, asked him to stop, and blocked his phone number, but Ellis
                 continued to send messages threatening her with death and bodily injury,
                 including pictures of him holding a gun with the caption, "Die." On

SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    e
                  August 20, 2013, the victim received numerous sexually explicit texts from
                  strangers who were responding to a Craigslist post, in which Ellis had
                  advertised sex with the victim and listed the victim's picture, name,
                  address, and phone number. At that point, the victim contacted the police
                  and then obtained a temporary protection order against Ellis the next day.
                  When she returned home from meeting with the police, she was confronted
                  by Ellis who pounded on her car windows, cursed at her, and threatened to
                  kill her.
                                 Based on the evidence presented at trial, we conclude that the
                  jury could reasonably find that Ellis engaged in a course of conduct that
                  caused the victim to be reasonably in fear of death or substantial bodily
                  harm.       See NRS 200.575(1), (2); see also NRS 200.575(6)(a) (defining
                  "course of conduct" as "a pattern of conduct which consists of a series of
                  acts over time that evidences a continuity of purpose directed at a specific
                  person"). It is for the jury to determine the weight and credibility to give
                  testimony, and the jury's verdict will not be disturbed on appeal where, as
                  here, sufficient evidence supports the verdict. See Bolden v. State, 97 Nev.
                  71, 73, 624 P.2d 20, 20 (1981); see also McNair v. State, 108 Nev. 53, 56,
                  825 P.2d 571, 573 (1992).
                                 Next, Ellis claims that the district court erred in declining to
                  provide the jury with several instructions proffered by the defense. "The
                  district court has broad discretion to settle jury instructions, and this
                  court reviews the district court's decision for an abuse of that discretion or
                  judicial error."   Crawford v. State, 121 Nev. 744, 748, 121 P.3d 582, 585
                  (2005). While a defendant is entitled to a jury instruction on his theory of
                  the case if some evidence supports it, Harris v. State, 106 Nev. 667, 670,
                  799 P.2d 1104, 1105-06 (1990), a defendant is not entitled to instructions

SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    am
                 that are "misleading, inaccurate or duplicitous," Carter v. State, 121 Nev.
                 759, 765, 121 P.3d 592, 596 (2005).
                              First, Ellis contends that the district court should have
                 instructed the jury that a single instance of fear by the victim was not
                 sufficient to constitute a "course of conduct," that the victim in this case
                 claimed that she was in fear on August 20, and that the jury had to acquit
                 Ellis unless the State could prove another instance of fear beyond a
                 reasonable doubt. We conclude that the district court did not err in
                 refusing this instruction because the district court correctly instructed the
                 jury on the statutory definition of "course of conduct," the State's burden of
                 proof, and the elements of the offense, and much of the proffered
                 instruction improperly provided argument on the evidence adduced at
                 trial.
                              Second, Ellis contends that the district court erred in failing to
                 instruct the jury on the definition of a "dating relationship" and that they
                 must acquit Ellis if they determine that he 'mistakenly believed,
                 reasonably or unreasonably, that he was in a continuing dating
                 relationship with [the victim], and that the conduct at issue was within
                 the normal range of behavior for that relationship, or was otherwise
                 tolerated or permitted within the context of that relationship." This
                 proffered instruction was not an accurate statement of law, see NRS
                 200.575(1)(6)(g), and thus there was no error by the district court in
                 refusing to provide it to the jury.
                              Third, Ellis contends that the district court erred by refusing
                 to give his entire proffered instructions on specific intent and the meaning
                 of "true threats." We conclude that there was no error because these
                 instructions were substantially covered by the other instructions.

SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1047A    e
                             Accordingly, having considered Ellis's contentions on appeal
                 and concluded that he is not entitled to relief, we
                             ORDER the judgment of conviction AFFIRMED.




                                                               Gibbons


                                                                       A dam/tar`
                                                               Pickering
                                                                                      , J.




                 cc: Hon. David A. Hardy, District Judge
                      Washoe County Public Defender
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        5
(0) 1947A    e